ramona inc petitioner v commissioner of internal revenue respondent docket no 6443-07l filed date p challenges r’s right to proceed with collection of any futa_tax from p on the ground that taking into account credits against the tax under sec_3302 i r c for actual and deemed contributions to a state employment fund p has no outstanding liability held we apply a de novo standard in reviewing p’s chal- lenge to its underlying liability for futa_tax held further p has failed to carry its burden of proving its entitlement to any sec_3302 i r c credit held further appeals’ determination to proceed with collection of the assessments against p for is sustained william e taggart jr for petitioner shannon edelstone for respondent halpern judge respondent’s appeals_office appeals has determined to proceed with the collection from petitioner of federal_unemployment_tax_act futa_tax a penalty an addition_to_tax and interest for the crux of the parties’ disagreement is whether for petitioner paid dollar_figure to the state of california unless otherwise stated all section references are to the internal_revenue_code in effect for and all rule ref- verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports erences are to the tax_court rules_of_practice and proce- dure we round all dollar amounts to the nearest dollar findings_of_fact some facts are stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated herein by this reference background petitioner was organized in california in and during the second quarter of began operating a restaurant nola in palo alto california petitioner had a payroll of to individuals by the end of and had payroll expenses for the second third and fourth quarters of for petitioner used a payroll service company expresspay plus expresspay to prepare its payroll in connection with that service expresspay withdrew various amounts on various dates from petitioner’s account with wells fargo bank respondent’s records reflect that with respect to the last three quarters of he received dollar_figure of futa_tax deposits from petitioner on or about date petitioner filed with the internal_revenue_service irs a form 940-ez employer’s annual federal unemployment futa_tax return relating to nola’s payroll the form 940-ez the form 940-ez reported contributions of dollar_figure to the cali- fornia unemployment_fund total taxable wages of dollar_figure a futa_tax liability percent of dollar_figure of dollar_figure and total futa_tax deposits of dollar_figure the california state reporting number on the form 940-ez however was that of avenir restaurant group inc avenir a corporation owned substantially by the same individuals who own peti- tioner the 8-percent multiplier is found on line of the form 940-ez and represents the difference between the federal futa_tax rate which for was percent and the percent maximum rate for determining available credits against the tax under sec_3302 in this case that amount dollar_figure is the difference between percent of petitioner’s total taxable wages of dollar_figure ie dollar_figure and percent of those wages ie dollar_figure the assumption is that the taxpayer is entitled to a credit against its 2-percent futa_tax liability because of actual and deemed contributions percent of total taxable wages made to a state unem- ployment fund verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner to fund in date in date the irs asked california to certify that for petitioner had paid wages for services performed in california and made contributions the california unemployment the califor- nia employment development department edd reported to the irs that it had no record of petitioner’s paying any wages in in date the irs notified petitioner of the discrepancy between the edd report and the information on the form 940-ez petitioner did not respond to the notification and as a result in date respondent assessed an additional dollar_figure of futa_tax that peti- tioner owed along with a federal_tax_deposit penalty of dollar_figure and interest of dollar_figure subsequently respondent assessed additional penalties an addition_to_tax and interest and gave petitioner credit for small overpayments of subse- quent employment_tax liabilities in both petitioner and the irs made further inquiries in letters dated date to the irs and date to petitioner edd reported that with respect to petitioner for neither taxable wages nor contributions were reported to the department the letters further stated that petitioner’s account was inactive for tax_year in date edd advised the irs that petitioner’s unemployment first became active on date insurance account with california levy notice on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing the levy notice with respect to the additional futa_tax interest and penalties that respondent had assessed but that petitioner had not paid according to the levy notice petitioner owed dollar_figure which consisted of dollar_figure of futa_tax dollar_figure of accrued interest and a late payment penalty of dollar_figure request for cdp hearing on date in response to the levy notice peti- tioner timely requested a collection_due_process cdp hearing contending that the originally filed 940ez is cor- rectly filed and requesting that respondent allow the credit verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports and abate all penalties in date petitioner had a cdp hearing with respect to the levy notice the levy hearing lien notice on date respondent recorded a notice of fed- eral tax_lien indicating that petitioner had an assessed but unpaid employment_tax liability of dollar_figure for relating to the date assessment on date respondent issued to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the lien notice advising petitioner of the recorded lien for dollar_figure and of its right by date to request a hearing peti- tioner did not request a hearing in response to the lien notice and none was held notice_of_determination on date appeals issued a notice of deter- mination concerning collection action s under sec_6320 and or the notice_of_determination by which an appeals officer determined that all statutory and procedural requirements were followed and that the levy notice was appropriate based on all available information the notice_of_determination sustained in full the levy notice petition in response to the notice_of_determination petitioner timely filed the petition and an amended petition i introduction opinion we must determine whether respondent may proceed by levy to collect the additional futa_tax penalties and interest that respondent claims petitioner owes the disputed liability that in large part depends on whether petitioner made contributions of dollar_figure for to the california the notice_of_determination states that petitioner’s only challenge to the proposed levy was petitioner’s challenge to the existence or amount of the tax_liability it further states that peti- tioner was informed that it was required and we presume failed to provide either a state recertification letter or copies of the state returns and the front and back of the cancelled checks to verify the timely or late contributions verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner unemployment_fund before we address that question we shall set forth some of the general rules governing our review of collection matters set forth the relevant futa and cali- fornia state tax provisions summarize the parties’ argu- ments and address certain of respondent’s evidentiary objec- tions finally we shall state our analysis and conclusion ii sec_6320 sec_6330 and sec_6331 sec_6331 authorizes the secretary to levy against property and property rights when a taxpayer liable for taxes fails to pay those taxes within days after notice_and_demand for payment sec_6331 requires the secretary to send the taxpayer written notice of the secretary’s intent to levy and sec_6330 requires the secretary to send the taxpayer written notice of his right to a hearing before appeals at least days before any levy begins a taxpayer receiving a notice_of_federal_tax_lien has hearing rights similar to the hearing rights accorded to a taxpayer receiving a notice_of_intent_to_levy see sec_6320 after the hearing an appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives the tax- payer proposed and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 the taxpayer may raise its underlying liability at the hearing if it did not receive any statutory_notice_of_deficiency for the liability or did not otherwise have an opportunity to dispute the tax_liability sec_6330 respondent concedes that petitioner was entitled to and did raise its underlying liability ie the disputed liability at the levy hearing and that the disputed liability is properly before the court with respect to the disputed liability we review the record made here and not the administrative record made before appeals and we apply a de novo standard of review see 114_tc_604 114_tc_176 cf 132_tc_203 de novo standard of review for cases brought under section verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports f petitioner bears the burden_of_proof see rule a iii relevant futa and california state tax provisions a futa provisions for sec_3301 imposes on every employer a percent excise_tax with respect to wages paid to its employees under sec_3306 wages subject_to tax include with certain exceptions not here relevant all remu- neration for employment that does not exceed dollar_figure for the calendar_year sec_3302 allows taxpayers credits against that tax for certain actual and deemed contributions to state unemploy- ment funds sec_3302 provides a credit for actual con- tributions to such funds during the taxable_year the normal credit sec_3302 provides an additional credit the additional credit equal to the amount if any by which the contributions the taxpayer is required to pay with respect to the taxable_year were less than the contributions such taxpayer would have been required to pay if throughout the taxable_year he had been subject under such state law to the highest_rate applied thereunder or percent whichever rate is lower the additional credit allows employers with good experience ratings and thus a lower state contribution rate to avoid paying more federal tax than those employers with bad experience ratings in pertinent part sec_31_3302_b_-2 employment_tax regs provides that the additional credit shall not be allowed unless the taxpayer submits to the district_director a certificate of the proper officer of each state with respect to the law of which the additional credit is claimed showing for the taxpayer- the total remuneration with respect to which contributions were required to be paid_by the taxpayer under the state law with respect to such calendar_year and the rate of contributions applied to the taxpayer under the state law with respect to such calendar_year sec_7491 which under certain circumstances shifts the burden_of_proof is limited in its application to factual issues relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtitle a or b of the internal_revenue_code the factual issue in this case is whether petitioner is entitled to a credit under sec_3302 against its liability for futa taxes imposed by sec_3301 which is in subtit c therefore sec_7491 is inapplicable verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner sec_3302 limits the credits against the tax imposed by sec_3301 to percent of that tax in applying the 90-percent limit on total credits however the tax is computed at a deemed rate of percent rather than at the actual 2-percent rate see sec_3302 thus in effect total credits may not exceed percent percent percent of the employer’s futa wage_base b california unemployment insurance code pursuant to cal unemp ins code sec_675 west an employer is subject_to the california unemployment com- pensation system if during any day within the current or preceding calendar_year the employer has or had in employ- ment one or more employees to whom it pays or paid wages in excess of one hundred dollars dollar_figure during any calendar_quarter employment includes an individual’s entire service performed in california id sec wages means all remuneration payable to an employee for personal services that does not exceed dollar_figure during any calendar_year id sec_926 thus the california wage_base is identical to the federal futa wage_base the actual contribu- tion rate for each employer_generally depends on the ratio of the employer’s the employer’s unemployment insurance contributions to california to its average base payroll both as of a computation_date id secs the maximum contribution rate i sec_5 per- cent of wages which equals the highest_rate that may be used in determining a taxpayer’s additional tax under sec_3302 id sec reserve_account ie iv arguments of the parties in their opening and reply briefs the parties frame the issue regarding alleged unpaid futa taxes as a dispute over whether petitioner has satisfied its burden of proving that it did in fact make unemployment insurance contributions to california of dollar_figure as stated on its form 940-ez thereby entitling it to the credit taken on that return rule e governs the content of briefs and provides that all briefs shall contain among other things proposed findings_of_fact with references to the pages of the tran- script or the exhibits or other sources relied upon to support verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports the proposed finding a concise statement of the points on which the party relies and the party’s argument which sets forth and discusses the points of law involved and any disputed questions of fact at the conclusion of the trial the court specifically instructed counsel for the parties to incorporate in the discussion argument section of their briefs cross-references to any proposed findings_of_fact on which they relied petitioner’s counsel has failed both to fol- low that instruction and to include in petitioner’s opening brief a statement concise or not of the points on which peti- tioner relies we have done our best to understand petitioner’s arguments but particularly with respect to the crucial question of how the evidence in the case supports petitioner’s claim that it paid dollar_figure to california the fail- ures of petitioner’s counsel make petitioner’s arguments somewhat unclear petitioner argues that respondent’s disallowance of any credit for the dollar_figure that petitioner reported on its form 940-ez as paid to the california unemployment_fund was apparently based on erroneous information respondent received from edd respondent’s disallowance of dollar_figure of credit apparently was the result of a difference in association of federal identification numbers with edd employer identification numbers on the respective records of respondent and edd edd confirmed that it received substantial sums of money in under the edd number under which petitioner reported to respondent that it had paid unemployment insurance to the state of cali- fornia apparently in support of that argument we say apparently because as stated petitioner’s counsel has failed to cross-ref- erence petitioner’s arguments and proposed findings_of_fact petitioner proposes a number of facts for us to find first expresspay deposited the employment_taxes and paid the related charges associated with petitioner’s payroll and prepared the federal and california employ- ment tax returns associated with petitioner’s payroll second expresspay withdrew funds for the payroll_taxes and related charges required to be deposited or paid in the record is not small consisting in part of pages of trial transcript and hundreds of pages of written exhibits admitted into evidence petitioner’s counsel further failed to follow our briefing instructions by omitting a detailed table of contents to petitioner’s approximately pages of proposed findings_of_fact verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner connection with petitioner’s payroll third most pertinently expresspay made payments in the total amount of dollar_figure to the state of california for unemploy- ment insurance relating to petitioner’s pay- roll respondent’s argument is straightforward petitioner is entitled to no credit against its futa_tax because it has failed to show that for it made any unemployment_fund contribution to california v evidentiary issues at trial we reserved ruling on respondent’s objections to four exhibits petitioner proffered the first three relate to petitioner’s operations they are exhibit 20-p a page from petitioner’s tax_liability register exhibit 21-p a tax status ledger report for the third and fourth quarters of and exhibit 22-p a year-to-date register run date the fourth exhibit exhibit 40-p purports to be a page from a tax_liability register for avenir run date respondent objects to the four documents on var- ious grounds including with respect to all of them that they constitute inadmissible hearsay at the conclusion of the trial we ordered the parties to address on brief respondent’s objections to all four exhibits petitioner’s opening brief contains a section entitled findings_of_fact dependent on contested documents peti- tioner supports those proposed findings with references to exhibits 20-p and 21-p but with no reference to either exhibit 22-p or exhibit 40-p we assume therefore that petitioner does not rely on the latter two exhibits to support its arguments and we shall not consider them further we shall not rule on the admissibility of exhibits 20-p and 21-p because in considering their admissibility we have read them and even were we to overrule respondent’s objec- tions petitioner would still fail to carry its burden_of_proof alternatively petitioner states for expresspay plus made california unem- ployment insurance payments in the total amount of dollar_figure on behalf of petitioner verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports vi analysis a petitioner’s failure to prove any unemployment insur- ance contribution to california for petitioner has failed to support the findings_of_fact that it relies on in support of its argument that for it made unemployment insurance contributions of dollar_figure to cali- fornia in support of its proposed findings that expresspay depos- ited employment_taxes on its behalf and prepared the associ- ated tax returns petitioner principally relies on the testi- mony of its accountant j kelly monaghan who testified about the operation of payroll services in general but con- ceded that he had not been involved in any way with expresspay and was not familiar with its business practices or day-to-day routines petitioner also relies on stipulations that petitioner used expresspay’s services for and expresspay withdrew money from petitioner’s account finally petitioner relies on the testimony of gregory h st claire who organized petitioner and who testified that peti- tioner used expresspay to prepare its payroll while none of that evidence is inconsistent with petitioner’s proposed findings_of_fact none of it directly supports them and of course we have the evidence of edd reporting that with respect to petitioner no taxable wages and contributions were reported to the department for and petitioner’s unemployment first became active on date petitioner has failed to convince us that expresspay deposited employment_taxes on its behalf and prepared the associated tax returns insurance account with california while there is adequate support for petitioner’s proposed finding that expresspay prepared petitioner’s payroll and in connection with its payroll duties withdrew funds from wells fargo bank petitioner has not convinced us that expresspay withdrew funds from that bank and paid dollar_figure or any lesser amount to california for unemployment insur- ance relating to petitioner’s payroll petitioner’s prin- cipal support for its argument that expresspay made unemployment insurance contributions to california on its behalf is exhibit 20-p the page from petitioner’s tax_liability register and exhibit 21-p petitioner’s tax status ledger verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner reports for the third and fourth quarters of at best those documents suggest total contributions on petitioner’s behalf of dollar_figure but they do not prove that any amount was actually paid to california for only that the fore- going amount may have been owed indeed the stipulated wells fargo bank statements while showing that with- drawals were made from the account during do not indicate the purpose of the withdrawals and we do not dis- cern any connection between those withdrawals and the amounts reflected in the tax status ledger report again we have before us the edd reports which state that petitioner reported nothing paid nothing and had no relationship with the department in or for in short we are unable to make the findings_of_fact that petitioner proposes in support of its argument that for it made unemployment insurance contributions of dollar_figure to california indeed petitioner has failed even to propose findings_of_fact that would support its argument that it should receive credit for payments to california that were reported to the irs as having been made under avenir’s state reporting number petitioner has failed to prove that for it made any unemployment insurance contribution to california b no credit allowed sec_3302 allows the normal credit for actual con- tributions to state unemployment funds since petitioner has failed to prove that it made any contribution to the cali- fornia unemployment_fund for petitioner is entitled to no normal credit to claim the additional credit provided for in sec_3302 petitioner must satisfy the state certification requirement imposed by sec_31_3302_b_-2 employment_tax regs petitioner has failed to adduce evidence indeed even to claim that the requirement has been satisfied peti- tioner is not entitled to the additional credit petitioner is entitled to no sec_3202 or b credit in determining its futa liability for respondent did not err in assessing an additional dollar_figure of futa_tax verdate 0ct date jkt po frm fmt sfmt v files ramona sheila united_states tax_court reports c penalties the levy notice listed a late payment penalty of dollar_figure respondent has assessed an addition_to_tax under sec_6651 for failure to pay the tax shown on a return and a penalty under sec_6656 for failure to make deposit of taxes in neither the petition nor the amended petition does petitioner assign error to any addition_to_tax or penalty and petitioner does not in its briefs raise any reasonable_cause defense see sec_6651 sec_6656 respondent has shown an adequate ground for imposing the addition_to_tax and the penalty and we shall sustain them d jurisdiction over the notice of tax_lien the issue here is not clear at trial petitioner for the first time raised some question as to the propriety of the lien notice petitioner’s witness mr monaghan petitioner’s accountant who participated in the levy hearing did not recall that there was any discussion of the lien as noted petitioner did not request a hearing pursuant to sec_6320 regarding the lien notice and none was held petitioner in its opening brief proposes that we find facts consistent with the issuance of the lien notice but petitioner does not further discuss the lien or raise any issue with respect to it respondent in his opening brief argues that we have no jurisdiction over the lien notice in response and apparently in disagreement petitioner argues that one of the opportunities available to taxpayers at a cdp hearing is the sec_6330 and that the recording of a lien is a collec- tion alternative petitioner then suggests that by recording the lien before the levy hearing respondent has proposed a collection alternative that petitioner might have offered and that therefore i t would be wasteful to require a second request for a cdp hearing in order to place in issue a matter that already appears to be in issue collection alternatives to offer right see aside from the inconsistency of suggesting that petitioner might have offered a collection alternative a lien against its assets that it obviously opposes petitioner’s implicit argu- ment that there is something that we must consider with respect to the lien notice fails because of the absence of any evidence that the lien notice or any other collection alter- verdate 0ct date jkt po frm fmt sfmt v files ramona sheila ramona inc v commissioner native was even discussed at the hearing and the absence of any reference to it in the notice_of_determination under those circumstances we agree with respondent that this case is governed by 114_tc_492 in which we held that our jurisdiction under sec_6330 is dependent on the issuance of a valid notice_of_determination and a timely petition for review because nei- ther the notice_of_determination nor the petition referred to the propriety of the lien notice we lack jurisdiction under sec_6330 to consider the lien notice vii conclusion the appeals officer’s determination affirming the levy notice against petitioner for is sustained respondent may proceed by levy to collect the disputed liability an appropriate order and decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files ramona sheila
